DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 21, the recitation of “the transitional region is essentially free from holes” is not clear or understood because by the very process of braiding, the braided structure has holes or spaces between the filaments that are braided. Since the structure is not a solid tube, the braided structure inherently by its process of manufacture has created within its construction, holes. What can vary is the size of the holes or openings or spaces between the braided filaments. Thus, it seems contradictory to state the structure is “essentially free from holes” when one does not know what defines this “hole” dimension intended in the claim. 
Claim limitation “dividing region that transforms” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “dividing region” is a generic placeholder coupled with functional language (transforms a braided structure of the primary limb into braided structures of the secondary limbs), but is ambiguous regarding whether that structure or material is sufficient for performing the claimed function. In claims 23 and 27, there is no indication as to what defines a “dividing region”  especially since claim 20 fails to define any distinction between the braided construction of the primary limb and secondary limbs. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. Dependent claims not discussed are indefinite for depending from claims with indefinite issues. 
Claim 27 recites the limitation "the crossover region" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuppers et al. (WO 215/071336). Figs. 7,13 show a braided structure (paragraph 17), comprising: a primary limb 130 braided from a group of filaments; at least two secondary limbs 110, 120, each secondary limb braided from filaments, wherein a totality of the filaments associated with the secondary limbs is the same as the group of filaments of the primary limb (paragraphs 17,59); and a transitional region (central area between the multiple limbs) braided from the group of filaments of the primary limb formed between the primary limb and the secondary limbs. Regarding claim 21 as best understood, it can be seen (Figs. 7,13) there are no (large) holes for grafts. 
Claim(s) 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (2879687). Fig. 11 shows a braided structure (col. 1, lines 32-34), comprising: a primary limb 90 braided from a group of filaments; at least two secondary limbs 91 each secondary limb braided from filaments, wherein a totality of the filaments associated with the secondary limbs is the same as the group of filaments of the primary limb (col. 10, lines 32-34); and a transitional region (central area between the multiple limbs) braided from the group of filaments of the primary limb formed between the primary limb and the secondary limbs. Regarding claim 21 as best understood, Leimbach et al. disclose (col. 10, line 23) the transition region has no holes. With respect to claim 22, Leimbach et al. also disclose (col. 10, line 22) that the braided structure is a continuously braided structure, col. 1, lines 25,27-29. 
Claim(s) 20,22-25,29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugo (8709063). Fig. 3 shows a braided structure (col. 9, line 65), comprising: a primary limb 40 braided from a group of filaments; at least two secondary limbs 62,64 each secondary limb braided from filaments, wherein a totality of the filaments associated with the secondary limbs is the same as the group of filaments of the primary limb (the secondary limb filaments are braided into the primary limb); and a transitional region (central area between the multiple limbs) braided from the group of filaments of the primary limb formed between the primary limb and the secondary limbs. With respect to claim 22, it can be construed that the braided structure shown in Fig. 3 is a continuously braided structure, since the filaments all continue to join each of the primary and secondary limbs. Regarding claim 23, Fig. 3 shows the transitional region comprising what can be construed as a dividing region that transforms a braided structure of the primary limb into braided structures of the secondary limbs by having the braided filaments alter their angle to define the secondary limbs from the primary limb end.  With respect to claims 24,25, see below showing crossover region and filaments come from sides of the secondary limbs that face away from each other.
[AltContent: textbox (Cross over of filaments of secondary limbs)][AltContent: arrow][AltContent: textbox (The transition region comprise a crossover region in which filaments associated with the secondary limbs cross over one another at lower section of transition region)][AltContent: ]
    PNG
    media_image1.png
    159
    128
    media_image1.png
    Greyscale

Regarding claim 29, McHugo shows (Fig. 3) a separation region in the primary limb where the separation region has one or both of a loop density or loop shape that is different with respect to the primary limb in which it is located to facilitate separation of the braided structure at the separation region into multiple individual braided structures.
[AltContent: textbox (Since the primary limb has its loop density changing or loop shape changing it establishes a separation region from the rest of the primary limb having consistent loop density or loop shapes )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    85
    197
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over McHugo (8709063) in view of Shaolian et al. (2010/0318181). McHugo is explained supra. However, McHugo did not explicitly state the two filaments associated with the secondary limbs are twisted together in the crossover region. Shaolian et al. teach a stent structure having a primary limb 108 and secondary limbs 109. Shaolian et al. also teach (Fig. 9) that the stent structure with secondary limbs uses two filaments that cross and are twisted together in a crossover region. It would have been obvious to one of ordinary skill in the art to use twisting of the crossover filaments for the secondary limbs as taught by Shaolian et al. with the braided structure of McHugo such that it strengthens the connection at the location of crossover. 
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over McHugo (8709063) in view of Murayama (8979918). McHugo is explained supra. However, McHugo did not explicitly state the transition region comprise a second dividing region such that the crossover region is arranged between the first and second dividing region. Thus, as best understood of what one may define a “dividing region” it is just interpreted as a distinct section different than a crossover or another braided section. Murayama teaches (Fig. 12) that the stent structure that uses braided filaments have a crossover or braided region 54 between two divided regions 52,56. Murayama also teaches (col. 17, lines 58-61) the varying of braiding to have dividing regions provides resistance to unraveling of the filaments. It would have been obvious to one of ordinary skill in the art to use dividing regions with the braided filaments and the crossover or crossover of sections that are braided for braided structure as taught by Murayama to incorporate with the braided structure of McHugo such that it strengthens the integrity of braided structure. 
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (2879687) in view of Heuser et al. (2008/0161901). Leimbach et al. is explained supra. However, Leimbach et al. did not explicitly disclose the secondary limbs are arranged at both ends of the primary limb. Please note that claims are given their broadest reasonable interpretation and in this instance the term “ends” is just being given an ordinary interpretation as two sections, in other words the structure is divided in half with a first end and a second end. Heuser et al. teach (Fig. 21) that a stent 1810 structure is provided with two ends each having secondary limbs 1920, 1921. Thus, it would have been obvious to one of ordinary skill in the art to use secondary limbs at both ends of the primary limb as taught by Heuser et al. with a braided structure of Leimbach et al. such that the structure can be used to accommodate a repair needing to provide channels to other vessels from the primary limb at end locations, paragraph 80 Heuser. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799